UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1303


DOROTHY L. BUCHHAGEN, Ph.D.,

                Plaintiff - Appellant,

          v.

ICF INTERNATIONAL, INC.; ICF Z-TECH, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02470-JFM)


Submitted:   July 12, 2013                 Decided:   November 4, 2013


Before TRAXLER,   Chief   Judge,   and   AGEE   and   THACKER,   Circuit
Judges.


Affirmed in part, reversed in part, and remanded by unpublished
per curiam opinion.


Alan Banov, ALAN BANOV & ASSOCIATES, Silver Spring, Maryland,
for Appellant.  Jeremy W. Dutra, Merrell B. Renaud, Rebecca A.
Worthington, SQUIRE SANDERS (US) LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In June 2009, respondents ICF International, Inc., and ICF

Z-Tech,       Inc.       (together,       “ICF”)         were     awarded        the     “Cancer

Information          Analysis       and      Tracking”           contract        (the      “CIAT

contract”)          by   the     National        Cancer        Institute     (“NCI”).          In

September 2009, appellant Dorothy Buchhagen began working for

ICF   on      the    CIAT      contract;    her        principal      responsibility           was

researching and writing content for the “Dictionary of Cancer

Terms” section of NCI’s website.                        After she was fired in July

2010,      Buchhagen         brought      this        action     against     ICF        asserting

hostile       environment,         wrongful           termination,         and     retaliation

claims under the Age Discrimination in Employment Act, 29 U.S.C.

§§ 621-34 (“ADEA”).               The district court dismissed the action,

see Fed. R. Civ. P. 12(b)(6), concluding that Buchhagen’s claim

failed     to       allege     facts     plausibly        entitling        her     to    relief.

Buchhagen appeals.               We affirm in part, reverse in part, and

remand.

                                                 I.

      We      review     the    district        court’s        dismissal    of     Buchhagen’s

claim    de     novo,     “accepting       as     true    the     facts     alleged       in   the

complaint.”          See Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

364–65 (4th Cir. 2012).                  “To survive a Rule 12(b)(6) motion to

dismiss,       a    complaint     must     establish           ‘facial    plausibility’         by

pleading ‘factual              content    that        allows    the   court      to     draw   the

                                                 2
reasonable       inference      that    the       defendant     is   liable     for   the

misconduct alleged.’”            Clatterbuck v. City of Charlottesville,

708 F.3d 549, 554 (4th Cir. 2013) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).              “At bottom, a plaintiff must nudge

[her] claims across the line from conceivable to plausible’ to

resist dismissal.”           Wag More Dogs, 680 F.3d at 365 (internal

quotation marks and alterations omitted).

                                          II.

        To state a hostile work environment claim, Buchhagen must

allege facts plausibly demonstrating that: “(1) she experienced

unwelcome harassment; (2) the harassment was based on her . . .

age; (3) the harassment was sufficiently severe or pervasive to

alter     the    conditions      of    employment         and   create     an     abusive

atmosphere; and (4) there is some basis for imposing liability

on the employer.”          Bass v. E.I. DuPont de Nemours & Co., 324
F.3d 761, 765 (4th Cir. 2003).

        Buchhagen    alleges     that    that       Dr.    Beebe,    her   supervisor,

created a hostile environment over the course of nine months by,

inter alia, “mockingly” yelling at Buchhagen in one meeting,

J.A.    22;     yelling   and    pounding         her   hands   on   her   desk    during

another meeting; “repeatedly harp[ing]” on a mistake made by

Buchhagen in October 2009, J.A. 22; making “snide comments” to

Buchhagen, J.A. 28; playing favorites with employees and pitting

employees       against   each    other;          and   unfairly     scrutinizing     and

                                              3
criticizing Buchhagen’s use of leave and compliance with Beebe’s

directives.        Many of these allegations are conclusory and lack

sufficient    factual       support     to       make    them     plausible.           In    any

event, the conduct alleged falls far short of being severe or

pervasive enough to establish an abusive environment, and the

district court therefore properly dismissed Buchhagen’s hostile

environment claim.          See Bonds v. Leavitt, 629 F.3d 369, 385 (4th

Cir.) (“Bond’s allegations, which largely include the actions

taken    against     her    in    response       to    the     concerns    regarding         her

performance,       fall    well    short     of       alleging    an   abusive         working

environment.”), cert. denied, 132 S. Ct. 398 (2011); EEOC v.

Sunbelt    Rentals,        Inc.,    521 F.3d 306,     315   (4th      Cir       2008)

(“Workplaces        are    not     always        harmonious       locales,       and        even

incidents that would objectively give rise to bruised or wounded

feelings     will    not     on    that      account         satisfy      the    severe       or

pervasive standard.”).

                                           III.

     The     ADEA    forbids       an     employer        from     taking       an     adverse

employment     action        against       an      employee        “because          of”     the

employee’s age.           29 U.S.C. § 623(a)(1); Hill v. Lockheed Martin

Logistics Mgmt., Inc., 354 F.3d 277, 283 (4th Cir. 2004) (en

banc).     Age must be the “but-for” cause of the employer’s action

for the action to violate the ADEA.                      Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 177–78 (2009).

                                             4
       Although it is a close question, we believe Buchhagen’s

complaint       sufficiently             alleges       unlawful       age       discrimination.

Buchhagen alleges that she is a member of a protected class (she

was    67    when      she    was    fired);          that    she    suffered         an     adverse

employment action (termination); and that she was replaced by a

substantially          younger       employee.           See    J.A.      57.         As     to    the

requirement       that       her    age    was     the       cause   of     her      termination,

Buchhagen alleges that Beebe mentored younger employees and sent

them to management training courses, but declined to do so for

Buchhagen, see J.A. 13; that Beebe played favorites with younger

employees,       see    J.A.       28;    that     Beebe      “move[d]         responsibilities

away    from    [Buchhagen]          to    her     younger      (and      less       experienced)

colleagues,”        J.A.       41;       and     that        Buchhagen         was     put    on     a

performance-improvement              plan      after     the    October         2009     incident,

but younger employees making similar mistakes were not put on

such plans, see J.A. 24, 36.                     The complaint also alleges pretext

by alleging specific facts that, if proven, could cast doubt on

the credibility of the reasons given by ICF for her termination,

see     J.A.    50,     ¶¶     353-56;         J.A.      52-53,      ¶¶        370-80.        These

allegations of disparate treatment and pretext, taken together,

state    a     claim    of    age     discrimination           that       is    plausible,         not

merely speculative.

       We    recognize        that       there     are    allegations           in    Buchhagen’s

complaint that cut against her claim to relief.                                      For example,

                                                  5
Buchhagen alleges that Beebe discriminated against her because

of    her    age,      yet    the    complaint         establishes      that    Beebe    hired

Buchhagen         to     work       for    Lockheed-Martin          (the       company    that

previously held the CIAT contract) when Buchhagen was 64 years

old.     See J.A. 7.          The complaint also establishes that ICF hired

Buchhagen when she was 67 years old and, after offering her a

salary      of    $39.12      per    hour    (the      same    salary    she    received    at

Lockheed-Martin), agreed to Buchhagen’s counteroffer of $60 per

hour.        See J.A. 16-17.               These facts provide some support for

ICF’s       claim      that   it     did    not       discriminate      against    Buchhagen

because of her age.                Cf. Proud v. Stone, 945 F.2d 796, 797 (4th

Cir.     1991)         (explaining         that        a   strong    inference       against

discriminatory animus arises when the individual who hires an

employee is the same person who discharges him only a few months

later).       Moreover, some of Buchhagen’s behavior as described in

the     complaint        could       be     construed         as   problematic      or    even

insubordinate.           See, e.g., J.A. 19, ¶ 120; J.A. 21, ¶ 132; J.A.

32, ¶ 226.             The allegations described above may not be wholly

supportive of Buchhagen’s discrimination claim, but they do not

foreclose her claim to relief at this stage of the proceedings,

where we are obliged to accept Buchhagen’s factual allegations

as true and to draw reasonable inferences in her favor.                                    The

district         court   therefore         erred      by   dismissing      Buchhagen’s     age

discrimination claim.

                                                  6
                                           IV.

     The district court likewise erred by dismissing Buchhagen’s

retaliatory discharge claim.                See 29 U.S.C. § 623(d) (stating

that it is “unlawful for an employer to discriminate against any

of his employees . . . because such individual . . . has opposed

any practice made unlawful” under the ADEA).                        To establish a

prima facie case of retaliation, a plaintiff must demonstrate

that: “(1)       he    engaged    in    protected     activity;     (2)    an   adverse

employment action was taken against him; and (3) there was a

causal    link    between     the       protected     activity    and     the   adverse

action.”    Laber v. Harvey, 438 F.3d 404, 432 (4th Cir. 2006) (en

banc).

     As she alleges in her complaint, Buchhagen complained about

Beebe’s    harassment        in     a    March    2010    meeting       with    Beebe’s

supervisor, see J.A. 28, and in emails to an ICF human-resources

employee and to that employee’s supervisor in June 2010, see

J.A. 42, 44.          Buchhagen complained about Beebe again on July 20,

2010, in a meeting with ICF’s Director of Human Resources, this

time specifically contending that Beebe’s actions were based on

Buchhagen’s age, see J.A. 54-55.                  Buchhagen was fired six days

later, on July 26, 2010.

     Buchhagen         clearly    suffered       an   adverse    employment      action

(termination), and the allegations set out above sufficiently

establish that she engaged in protected oppositional activity.

                                            7
See EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406 (4th Cir.

2005) (“[P]rotected oppositional activities may include staging

informal protests and voicing one’s own opinions in order to

bring attention to an employer’s discriminatory activities, as

well    as    complaints         about     suspected         violations.”          (internal

quotation     marks       and    alterations          omitted)).        Even       if   ICF’s

actions ultimately do not amount to unlawful age discrimination,

the allegations that we found sufficient to support Buchhagen’s

wrongful      discharge         claim     also       suffice      to   establish           that

Buchhagen had a reasonable belief that ICF violated the ADEA.

See    id.    (Title       VII’s      anti-retaliation          provision          “protects

activity in opposition not only to employment actions actually

unlawful under Title VII but also employment actions an employee

reasonably believes to be unlawful.” (emphasis added)).

       As    to    the    requirement          of    a   causal    link       between       the

protected         activity      and      her        termination,       the        timing     of

Buchhagen’s discharge – six days after she made it clear that

she was complaining of age discrimination – is sufficient to

establish causation at this stage of the proceedings.                              See Hoyle

v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011) (“While

evidence     as    to    the    closeness      in     time   [between     the      protected

activity and adverse employment action] far from conclusively

establishes        the    requisite       causal         connection,         it    certainly

satisfies the less onerous burden of making a prima facie case

                                               8
of    causality.”     (internal       quotation     marks      omitted)).         The

district     court    therefore       erred   by     dismissing         Buchhagen’s

retaliation claim.

                                        V.

      For the foregoing reasons, we affirm the district court’s

dismissal of Buchhagen’s hostile environment claim, we reverse

the dismissal of her wrongful discharge and retaliation claims,

and   we   remand    for    further   proceedings       on    those    claims.     We

dispense    with     oral    argument     because       the    facts     and     legal

contentions    are    adequately      presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART,
                                                                REVERSED IN PART,
                                                                     AND REMANDED




                                         9